Citation Nr: 0716344	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  98-04 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for an upper back 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a bilateral elbow 
disability.

5.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984 with subsequent reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The veteran testified before a Veterans Law Judge (VLJ) in  
December 1998.  He was notified in a letter dated in February 
2007 that the VLJ who conducted the hearing was no longer 
employed by the Board and offered an opportunity to have a 
new hearing before a VLJ.  The veteran responded in writing 
that he did not want an additional hearing.  





FINDINGS OF FACT

1.  Chronic lower back and upper back disabilities were not 
exhibited in service and are not shown to be otherwise 
related to active service.  

2.  Chronic bilateral shoulder and bilateral elbow disability 
were not exhibited in service and are not shown to be 
otherwise related to active service.  

3.  Arthritis of the spine, shoulders and elbows were not 
manifested in service or within the first post service year.  

4.  The veteran's service connected traumatic arthritis, 
right knee, is manifested by no more than slight limitation 
of motion.

5.  The veteran's service connected traumatic arthritis, left 
knee, is manifested by no more than slight limitation of 
motion.

6.  The veteran is service-connected for status post 
disrupted volar pate of the right thumb (10 percent); 
traumatic arthritis, right knee (10 percent); and traumatic 
arthritis, left knee (10 percent), for a combined evaluation 
of 40 percent (bilateral factor).  He indicates that he last 
worked full-time in November 2000 as a mail handler and has a 
high school education.  

7.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSIONS OF LAW

1.  A lower back disability was not incurred in or aggravated 
by active service, nor may arthritis of the spine be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  An upper back disability was not incurred in or 
aggravated by active service, nor may arthritis of the spine 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  A bilateral shoulder disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
shoulder(s) be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

4.  A bilateral elbow disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
elbow(s) be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

5.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.20, 4.45, 4.71a, DC 5003, 5010, 5260, 
5261 (2006).

6.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis, left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.20, 4.45, 4.71a, DC 5003, 5010, 5260, 
5261 (2006).

7.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in July 2003, March 2004, and April 2005 
letters.  Collectively, these letters informed the veteran to 
send any pertinent evidence in his possession, informed him 
of the evidence required to substantiate the claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claims 
have been obtained.  The claims folder contains a hearing 
transcript, VA medical records, private medical records, 
records from the Social Security Administration, an article 
about typical disorders associated with lightning strikes, VA 
examinations dated in 1999 and 2002, and statements from the 
veteran in support of his claims.  The Board finds that VA 
has satisfied its duty to notify and to assist.  All 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claims, increased rating claims, and TDIU claim, 
no additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West  2002).   Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  
Additionally, arthritis may be presumed to have been incurred 
in service, if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Here, the veteran is claiming that his lower and upper back 
disabilities, bilateral shoulder disability, and bilateral 
elbow disability are related to service.  

Lower and Upper Back Disabilities

Service medical records show that the veteran received 
treatment for back pain in February 1982 after falling off a 
truck.  Follow-up treatment in April 1982 noted recurring 
back pain.  Evaluation noted mild tenderness in the lower 
back, but no muscle spasm.  The diagnosis was low back strain 
syndrome.  

Although the service medical records note treatment for a low 
back injury in 1982, the post-service evidence service shows 
that the 1982 low back injury resolved and no permanent 
disability involving the lower or upper back was incurred 
until the early 1990s, or at least 6 years after separation 
from service.  There are no records of treatment or diagnoses 
for any back problems following separation from active duty 
service until at least the early 1990s.  An April 1985 
cervical spine x-ray indicated no fracture.  A July 1988 VA 
orthopedic evaluation revealed no complaints of back problems 
from the veteran, or any clinical findings.  The first 
evidence of arthritis in the back was noted in a July 1995 
Magnetic Resonance Image indicating lumbar spine degenerative 
arthritis.  X-ray reports dated in May 1997 confirmed lumbar 
osteoarthritis.  As that disability was first noted many 
years after separation from service, arthritis may not be 
presumed to have been incurred in service.  38 C.F.R. §§ 
3.307, 3.309 (2006).

Statements from the veteran also indicate that he did not 
have any chronic lumbar or cervical spine problems prior to 
the early 1990s.  Included in the records from SSA is a 
"Pain Questionnaire" filled out by the veteran in 2002.  
The veteran wrote in the questionnaire that his spine 
problems began in September 1991 after lifting mail.  The 
August 2002 SSA physician noted in his report that the 
veteran stated that his neck problems started in 1994 and his 
back problems started in 1991.      

In short, while the Board acknowledges that the veteran has 
current lumbar and cervical spine disabilities, these 
disabilities were not chronic in service or until the early 
1990s.  As arthritis was first noted in the early 1990s, 
arthritis of the lower and upper spine may not be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2006).

Bilateral Shoulder and Bilateral Elbow Disabilities

Service medical records indicate that the veteran sought 
treatment in June 1981 for left shoulder pain.  Range of 
motion was down, but no swelling or dislocation.  The 
assessment was strain and he was given a sling for four days.  
No further treatment is noted.  

According to service medical records in April 1984, the 
veteran went to the emergency room after being struck by 
lightning.  The veteran indicated that the lightning entered 
his right hand.  He stated that he was knocked several feet 
across the field he was in.  He complained of right elbow and 
right shoulder pain and burning.  The veteran indicated that 
he was not injured in any way that was apparent to him.   
Examination noted full range of motion of the right 
extremity.  No shoulder or elbow diagnosis was given.

Post-service medical record dated in April 1988 indicated the 
veteran received treatment for a left shoulder problem 
following an injury the day before.  The diagnosis was muscle 
spasm.  A July 1988 VA orthopedic evaluation did not reveal 
any shoulder or elbow problems.  An April 1992 VA examination 
report indicated that the veteran complained of pain in the 
left shoulder, which started about one to two years earlier.  
Evaluation revealed bursitis of the left shoulder.  

The Board finds that the weight of the medical evidence is 
against a finding that the veteran has a chronic bilateral 
shoulder or bilateral elbow disability attributable to his 
period of active duty.  Bursitis of the left shoulder was 
first diagnosed in 1992 and there is no objective medical 
evidence attributing his currently diagnosed degenerative 
arthritis of the shoulders and elbows to his period of 
service.  As that disability was first noted many years after 
separation from service, arthritis may not be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2006).

Although the veteran contends that he has a lower and upper 
back disability, bilateral shoulder disability, and bilateral 
elbow disability due to service, the Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Furthermore, the article he submitted about typical 
disorders associated with lightning strikes is too vague and 
not specific to his particular case.  Evaluation following 
his lightning strike revealed no chronic residuals.  

While there is no medical nexus opinion with respect to his 
lower and upper back disabilities, bilateral shoulder 
disability, and bilateral elbow disability, there is no 
evidence of chronic disability in service or for several 
years following service.  In fact, the veteran documented in 
the SSA records that his lower and upper back disabilities 
began in the early 1990s.  The first diagnosis of a left 
shoulder disability was not found until 1992, and 
degenerative arthritis of the shoulders and elbows was not 
indicated until later in the 1990s.  Thus, while there are 
current diagnoses of pertinent disability, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, relating the claimed disabilities to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

Conclusion

In determining whether claimed benefits are warranted, VA 
must determine whether the evidence supports the claims or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claims, in which case the claims are denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's 
service connection claims for lower back and upper back 
disabilities, bilateral shoulder disability, and bilateral 
elbow disability, and that, therefore, the provisions of § 
5107(b) are not applicable.

III.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.   Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently rated as 10 percent disabling for 
traumatic arthritis, right knee, and 10 percent disabling for 
traumatic arthritis, left knee.  Both disabilities are 
assigned under Diagnostic Code (DC) 5010.  Traumatic 
arthritis substantiated by x-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  The 
diagnostic code which rates impairment resulting from 
degenerative arthritis, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, DC 5260 (2006).

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent). 38 C.F.R. § 4.71a, DC 
5261 (2006).  VA standards describe normal range of motion of 
the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2006).

Right Knee

The veteran's range of motion of the right knee has been 
reported as full on May 1997 VA examination.  The June 1999 
VA examination report noted 0 to 130 degrees on motion 
testing.  SSA records show motion testing of 0 to 45 degrees 
on an August 2002 examination.  The September 2002 VA 
examination report indicated 0 to 140 degrees on motion 
testing with pain noted at 70 degrees flexion.  The 
examination report from Social Security is not consistent 
with the VA examination reports, but even the Social Security 
report does not reflect findings warranting an evaluation in 
excess of 10 percent under DC 5260 or a separate compensable 
evaluation under DC 5261.

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256. However, there is no 
indication that the veteran has ankylosis of the right knee 
and he has displayed an ability to flex and extend.  
Therefore, a higher rating under DC 5256 is not warranted.

Notwithstanding, as indicated above, a separate evaluation 
for arthritis can also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VA regulations set forth at 
38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration 
of a functional impairment due to pain on motion when 
evaluating the severity of a musculoskeletal disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. § 
4.40 (2006).

The veteran complained in the September 2002 VA examination 
that his right knee has symptoms of locking, pain and 
swelling and that his symptoms flare up on and off.  The 
September 2002 VA examination report noted that pain was the 
primary limiting factor of range of motion, but no fatigue, 
weakness, or inccordination were involved.  The veteran was 
also unable to do Drawer test or McMurray's test due to pain.  
Pain began at 70 degrees of flexion, but this does not even 
meet the requirements for a minimal compensable evaluation 
for limitation of flexion.  The Board acknowledges the 
significant subjective symptoms reported by the veteran but 
does not find symptoms or pathology creating impairment 
warrants an evaluation greater than 10 percent for the right 
knee.  See DeLuca, supra.

The Board further notes that VA's Office of General Counsel 
(General Counsel) has determined that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 
1997).  A compensable rating may be warranted where there is 
knee impairment with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  In this case, the 
medical evidence, particularly the May 1997, June 1999, and 
September 2002 VA examination reports, do not include 
findings of recurrent subluxation or lateral instability of 
the right knee to warrant a separate rating under DC 5257.    



Left Knee

The veteran's range of motion of the left knee has been 
reported as full on May 1997 VA examination.  The June 1999 
VA examination report noted 0 to 130 degrees on motion 
testing.  The September 2002 VA examination report indicated 
0 to 140 degrees on motion testing with pain noted at 70 
degrees flexion.  SSA records show motion testing of 5 to 80 
degrees in a private medical evaluation dated in November 
1999 and 0 to 45 degrees on an August 2002 examination.  On 
review, there is evidence of some limitation of motion of the 
left knee, but the findings do not meet the criteria for an 
evaluation in excess of 10 percent under DC 5260 or a 
separate compensable evaluation under DC 5261.

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256. However, there is no 
indication that the veteran has ankylosis of the right knee 
and he has displayed an ability to flex and extend.  
Therefore, a higher rating under DC 5256 is not warranted.

The veteran complained in the September 2002 VA examination 
that his right knee has symptoms of locking, pain and 
swelling and that his symptoms flare up on and off.  The 
September 2002 VA examination report noted that pain was the 
primary limiting factor of range of motion, but no fatigue, 
weakness, or inccordination were involved.  The veteran was 
also unable to do Drawer test or McMurray's test due to pain.  
Pain began at 70 degrees of flexion, but this does not even 
meet the requirements for a minimal compensable evaluation 
for limitation of flexion.  The Board acknowledges the 
significant subjective symptoms reported by the veteran but 
does not find symptoms or pathology creating impairment 
warrants an evaluation greater than 10 percent for the left 
knee.  See DeLuca, supra.

The medical evidence, particularly the May 1997, June 1999, 
and September 2002 VA examination reports, do not include 
findings of recurrent subluxation or lateral instability of 
the left knee to warrant a separate rating under DC 5257.    

In sum, the preponderance of the evidence is against the 
claims for entitlement to disability ratings in excess of 10 
percent for traumatic arthritis, right knee, and traumatic 
arthritis, left knee.  As such, the "benefit-of-the-doubt" 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

Extraschedular

Finally, there is no evidence that the veteran has been 
hospitalized due to his disabilities, or objective evidence 
that his disability results in an unusual interference in his 
ability to work that is outside the scope of the rating 
criteria.  The Board notes that the veteran received a 
temporary 100 percent evaluation for his service connected 
left knee based on surgical or other treatment necessitating 
convalescence.  No other hospitalization due to his left or 
right knee is noted in the record.  The existing schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating for 
either knee disability is not warranted.  38 C.F.R. § 3.321 
(b)(1).

IV.  Entitlement to a TDIU

The veteran also contends that he is entitled to a TDIU.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the veteran does not meet the 
schedular requirements under the provisions of 38 C.F.R. § 
4.16(a).  Service connection is in effect for status post 
disrupted volar pate of the right thumb (10 percent); 
traumatic arthritis, right knee (10 percent); and traumatic 
arthritis, left knee (10 percent), for a combined evaluation 
of 40 percent (bilateral factor).  Accordingly, the veteran 
does not have one service-connected disability rated at 60 
percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher.  See, 
id.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b). Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the veteran's service-connected knee disabilities.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In support of his claim, the veteran submitted records from 
SSA, including a Decision granting SSA disability benefits, 
effective November 14, 2000.  The record indicates that the 
veteran last worked full-time prior to November 14, 2000 as a 
mail handler.  The record indicates that the veteran has a 
high school education. 

For the veteran to prevail on his TDIU benefits, it is 
necessary that the record reflect some factor which takes his 
case outside the norm of other such veterans.  38 C.F.R. §§ 
4.1, 4.15 (2006).  The sole fact that the veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The assignment of a rating evaluation is itself 
recognition of industrial impairment.  Therefore, the 
question now presented is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the appellant can find employment.  
See Van Hoose, supra.

On review of all evidence of record, the Board finds that the 
veteran is not entitled to a TDIU.  In this regard, while the 
veteran reports he is unable to work due to his degenerative 
arthritis.  As noted above, the medical records show that the 
veteran has degenerative arthritis in more than his knees and 
right hand.  The impairment listed as "severe" under SSA 
are for degenerative disc disease of the lumbar and cervical 
spines, osteoarthritis of both knees, and obesity.  Based on 
these findings, SSA granted the veteran disability benefits.  

While the veteran met the criteria for SSA disability 
benefits, the Board is not required to follow.  Here, the 
Board notes that there is no objective medical evidence of 
record indicating that he is unable to work solely due to his 
service connected disabilities.  It is clearly indicated from 
SSA and the examination performed on August 2002 for SSA that 
the veteran's degenerative lumbar and cervical spine and 
obesity problems significantly contributed to his inability 
to work.  

In support of his claim, the veteran submitted three 
pertinent statements form Reginald V. Brown, M.D.  In a 
statement dated October 2002, Dr. Brown indicated that he has 
been treating the veteran since 1999.  The veteran is unable 
to continue working as a mailman due to disabilities 
involving several joints and his spine.  The veteran's 
physical health has worsened since 1999, and he is showing 
signs of peripheral neuropathy involving his upper 
extremities.  Dr. Brown attributed this to his advancing 
arthritis in the veteran's cervical spine.  In a November 
2002 statement, Dr. Brown indicated that the veteran has 
arthritis throughout his spine and both knees.  According to 
Dr. Brown, the veteran is unable to hold a job due to the 
physical limitations imposed by his problems.  In a March 
2006 statement, Dr. Brown stated that the veteran suffers 
from type 2 diabetes, chronic bronchitis, obesity, arthritis 
of the knees, and chronic spine pain.  The veteran arthritis 
and spine condition have made him unfit for work.

Upon review, the three statements from Dr. Brown do not show 
that the veteran is unable to work based solely on his 
service connected disabilities.  In each statement, the 
physician indicates that he is no longer able to work due to 
nonservice-connected and service-connected disabilities.  It 
is not shown or suggested that service-connected impairment 
precludes the veteran from working.  Based on the foregoing 
evidence, the Board finds that a TDIU under the provisions of 
38 C.F.R. § 4.16(b) is not warranted.  While the veteran does 
have some employment impairment due to his service connected 
traumatic arthritis, both knees, the Board finds that the 
level of impairment to the veteran's employment is adequately 
reflected in the disability evaluations the veteran currently 
receives. Therefore, the Board finds that the record does not 
demonstrate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, supra.   





ORDER

Service connection for a lower back disability is denied.

Service connection for an upper back disability is denied.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a bilateral elbow disability is 
denied.

An increased rating for traumatic arthritis of the right 
knee, currently evaluated as 10 percent disabling is denied

An increased rating for traumatic arthritis of the left knee, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


